FINAL COPY
294 Ga. 616

       S14Y0484. IN THE MATTER OF MARSHALL C. WATSON.

      PER CURIAM.

      Respondent Marshall C. Watson (State Bar No. 741737) is a member of

the Florida Bar and was admitted to practice law in Georgia in 1984. Watson

filed a petition for voluntary discipline pursuant to Georgia Bar Rule 4-227 (b)

after the Supreme Court of Florida entered an order suspending him from the

practice of law in that state for 91 days for his admitted violations of Rules 3-

4.3, 4-1.1, 4-1.3, 4-3.2, 4-3.3 (d), 4-5.1 (a)-(c), 4-5.3 (b)-(c), and 4-8.4 (a) and

(d) of the Rules Regulating the Florida Bar. See Florida Bar v. Watson, 2013

Fla. LEXIS 1115 (2013). For the reasons that follow, we grant the voluntary

petition and suspend Watson from the practice of law in Georgia for 91 days

nunc pro tunc to June 5, 2013.

      In his petition, Watson asserts that in Florida he maintained a high-volume

foreclosure practice representing lenders, but admits that he failed to take

reasonable steps to supervise and train his employees. During the height of the

national foreclosure crisis, Watson’s firm was at one point handling over 66,000

cases with 71 lawyers and 597 support staff. Watson admits that his firm
employed an attorney to sign Affidavits of Reasonable Fees in foreclosure cases

and that many such affidavits were signed by that attorney outside the presence

of a notary public, and without review by the signer of the data and information

contained in the affidavits. Although the Florida Bar agreed that it had no

evidence that the fee amounts in the affidavits were not reasonable, Watson

admits that he violated the Rules Regulating The Florida Bar for failing to have

procedures in place to ensure the integrity of the execution of the affidavits.

Additionally, as a result of Watson’s failure to properly supervise the policies

and operating practices for his law firm, some of his attorneys missed 22 case

management conferences and failed to timely cancel foreclosure sales or pay

clerk fees in five cases. Also, before 2010, Watson’s law firm had a practice of

filing unverified foreclosure complaints alleging in the alternative that the note

was lost, without confirming that the client-lenders had in fact lost the note.

Finally, Watson’s firm failed to take reasonable steps to notify the court and

opposing counsel when associate attorneys left his employ and to update the

case files with the appropriate attorney of record. Watson admits that these

actions violated the above-referenced Rules Regulating The Florida Bar.

      In September 2013, Watson notified the Georgia Bar of his Florida

                                        2
suspension and he later filed this petition for voluntary discipline. Although

Watson acknowledges that he is subject to reciprocal discipline in Georgia

pursuant to Rule 9.4 of the Georgia Rules of Professional Conduct, he asserts

in mitigation that he had no prior disciplinary history in Georgia or Florida

before this incident, that he has not practiced in Georgia in two decades, that his

conduct was the result of poor management and organization, rather than from

dishonesty or intent to harm another person or entity, that he self-reported

various deficiencies to the Bar, and that he has taken substantial steps to

improve the policies and operating procedures of his law firm. Thus, Watson

asks that the Court impose a 91-day suspension retroactive to the date of the

Florida suspension (i.e, June 5, 2013). Watson contends that he has not

practiced law in the State of Georgia during the time of his Florida suspension

and argues that his case is similar to In the Matter of Hutt, 291 Ga. 171 (728

SE2d 552) (2012) (imposing as reciprocal discipline a suspension nunc pro tunc

to the date of the suspension imposed in Florida). The State Bar has responded,

indicating that it supports the acceptance of Watson’s petition, that suspension

is the appropriate discipline under Rule 9.4, and that it does not object to the

Georgia suspension being imposed retroactive to the dates of the Florida Bar’s

                                        3
suspension in this case.

      We have reviewed the record and agree that a 91-day suspension is

appropriate under Rule 9.4. Moreover, as the circumstances support the

imposition of discipline nunc pro tunc and the State Bar does not oppose the

request, we find it appropriate to allow the suspension to run concurrently with

Watson’s Florida suspension. Accordingly, we accept the petition for voluntary

discipline and suspend Respondent Marshall C. Watson from the practice of law

in Georgia for a period of 91 days, nunc pro tunc to June 5, 2013. In order to

seek reinstatement in Georgia, Marshall must affirmatively demonstrate to the

State Bar’s Office of General Counsel that he has been reinstated to the practice

of law in Florida. If the State Bar agrees that the conditions of readmission have

been met, it will submit a notice of compliance to this Court, and this Court will

issue an order granting or denying reinstatement. Watson is reminded of his

duties under Bar Rule 4-219 (c).

      Petition for voluntary discipline accepted. Ninty-one day suspension. All

the Justices concur.




                                        4
                        Decided February 24, 2014.

     Suspension.

     Harry H. Harkins, Jr., for Watson.

     Paula J. Frederick, General Counsel State Bar, Carmen R. Rafter,

Assistant General Counsel State Bar, for State Bar of Georgia.




                                      5